United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charleston, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1123
Issued: December 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 24, 2009 appellant filed a timely appeal from a February 9, 2009 decision of
the Office of Workers’ Compensation Programs, which denied her occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed
bilateral carpal tunnel syndrome or headaches while in the performance of duty.
FACTUAL HISTORY
On July 2, 2008 appellant, then a 52-year-old part-time temporary data conversion
operator, filed an occupational disease claim alleging that she developed bilateral carpal tunnel
syndrome as a result of performing her work duties. She became aware of her condition and
realized it was caused by her work on June 30, 2008. Appellant stopped work on June 21, 2008.
She stated that on June 21, 2008 she was keying and experienced pain and numbness in both

arms and headaches. Appellant was treated in the emergency room on June 30, 2008 where she
was diagnosed with bilateral carpal tunnel syndrome. She submitted a prescription slip of that
date, which noted that she was to be off work until July 8, 2008.
In a letter dated July 28, 2008, the Office advised appellant of the factual and medical
evidence needed to establish her claim. It requested that she submit a physician’s reasoned
opinion addressing the causal relationship of her carpal tunnel condition to specific employment
activities. The Office also requested the employing establishment submit comments from a
knowledgeable supervisor addressing appellant’s claim for compensation.
Appellant came under the treatment of Dr. Mahmood Partovi, a Board-certified
orthopedic surgeon, from June 27 to September 8, 2008. Dr. Partovi treated her for bilateral
carpal tunnel syndrome. In return to work certificates dated June 27 to August 6, 2008, he noted
that appellant was under his care from June 24 to 27, July 3 to August 21, 2008. On July 9, 2008
Dr. Partovi noted clinical findings of severe pain in both wrists and diagnosed tendinitis. He
advised that appellant was unable to perform her work duties. On August 8, 2008 Dr. Partovi
diagnosed bilateral wrist pain and carpal tunnel syndrome. Appellant reported severe pain and
numbness in both wrists and fingers radiating into the back of her neck. Dr. Partovi noted with a
checkmark “yes” that her condition was caused or aggravated by employment activity and that
her work duties included keying and typing. He found that appellant was totally disabled as of
July 9, 2008. In an August 25, 2008 return to work slip, Dr. Partovi advised that she was under
his care from August 21 to September 8, 2008 and was being referred to a neurologist.
Appellant underwent a electromyogram (EMG) on July 18, 2008 which revealed no
abnormalities.
In an August 7, 2008 statement, Michael J. Thompson, appellant’s manager, confirmed
that appellant was employed as a part-time temporary data conversion operator since
October 6, 2002. Appellant’s duties consisted of keying address information into a computer
while using a workstation with an ergonomically designed footstool and chair with wrist rests.
Mr. Thompson advised that she failed to inform her supervisor that she experienced arm pain.
Appellant reiterated her allegations and submitted a hospital discharge summary dated
June 30, 2008 for treatment of bilateral arm and shoulder pain. She reported that both arms were
aching due to typing and keying duties performed as a data conversion operator. Appellant was
diagnosed with paresthesia to both upper extremities, rule out carpal tunnel syndrome and was
discharged that day.
In a September 22, 2008 decision, the Office denied appellant’s claim, finding that the
medical evidence did not establish that she sustained an injury.
On October 7, 2008 appellant requested a review of the written record. On December 22,
2007 Dr. Sam Kalou, a Board-certified family practitioner, noted her complaint of neck pain and
diagnosed cervical spine degenerative joint disease and bulging disc at L4-5. An emergency
room report and discharge instructions dated June 30, 2008 from Dr. Craig Ausmus, a Boardcertified family practitioner, noted treatment for pain, numbness, tingling and paresthesias in the
hands radiating into the shoulders pain. Appellant reported working as a data entry operator
where she would key information into a computer for approximately eight hours per day.

2

Dr. Ausmus diagnosed paresthesias to both upper extremities and possible carpal tunnel
syndrome. On October 1, 2008 appellant was treated by Dr. H.S. Ramesh, Board-certified in
pain management, who diagnosed cervicalgia, cervical disc degeneration and rule out C6-7
herniated nucleus pulposus. Dr. Ramesh advised that she could return to modified duty on
October 2, 2008, with restrictions. A magnetic resonance imaging (MRI) scan of the cervical
spine dated October 3, 2008 revealed degenerative changes of the cervical spine, right
paracentral disc bulge osteophyte at C4-6 and diffuse posterior disc bulges at C5-6 and C6-7.
Appellant also submitted physical therapy records.
By decision dated February 9, 2009, the Office affirmed the September 22, 2008 decision
as modified. The hearing representative found that appellant was a part-time data conversion
operator who sat at a computer terminal and keyed information. However, the medical evidence
was insufficient to establish that her upper extremity condition or headaches were causally
related to her work duties.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that the injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.2

1

Gary J. Watling, 52 ECAB 357 (2001).

2

Solomon Polen, 51 ECAB 341 (2000).

3

ANALYSIS
It is not disputed that appellant’s duties as a data conversion operator include prolonged
sitting at a computer and keying information. However, she has not submitted sufficient medical
evidence to establish that she sustained bilateral carpal tunnel syndrome causally related to her
employment duties. On July 28, 2008 the Office advised appellant of the medical evidence
needed to establish her claim. Appellant did not submit a rationalized medical report from a
physician addressing how her employment caused or aggravated her condition.
Appellant submitted return to work certificates from Dr. Partovi, who noted that she was
under his care from June 24 to September 8, 2008. On July 9, 2008 Dr. Partovi diagnosed
tendinitis and noted that she was unable to perform her work duties. However, these reports are
insufficient to establish appellant’s claim as the physician did not provide a history of injury or
address how her employment activities had caused or aggravated a diagnosed medical
condition.3
On August 8, 2008 Dr. Partovi diagnosed bilateral wrist pain and carpal tunnel syndrome.
He noted with a checkmark “yes” that appellant’s condition was caused or aggravated by
an employment activity and indicated that she keyed information and used a typewriter at work.
Dr. Partovi further noted that she was totally disabled beginning July 9, 2008. The Board has
held that an opinion on causal relationship which consists only of a physician checking “yes” to a
medical form question on whether claimant’s condition related to the history given is of
diminished probative value. Without any explanation or rationale for the conclusion reached,
such report is insufficient to establish causal relationship.4 Dr. Partovi did not provide any
medical rationale to explain how keying or using a typewriter caused or aggravated carpal tunnel
syndrome.
In a June 30, 2008 hospital admission, Dr. Ausmus diagnosed paresthesias of the bilateral
upper extremities, rule out carpal tunnel syndrome. Appellant reported working as a data entry
operator for eight hours per day which caused pain, numbness, tingling and paresthesias in the
hands radiating into the shoulders. However, Dr. Ausmus merely addressed a history of injury as
reported by her. He did not provide any opinion regarding whether appellant’s condition was
work related. Moreover, Dr. Ausmus did not provide a firm medical diagnosis.
The other reports from Dr. Kalou and Dr. Ramesh noted appellant’s complaints of neck
pain and diagnosed cervical spine degenerative joint disease, bulging disc at L4-5 and
cervicalgia. However, neither Dr. Kalou and Dr. Ramesh addressed her claimed bilateral carpal
tunnel syndrome or headaches. These reports do not support appellant’s claimed condition or
provide any opinion relating her cervical disc disease to her federal employment

3

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
4

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

4

Appellant also submitted physical therapy notes. However, the Board has held that
records from a physical therapist do not constitute competent medical opinion in support of
causal relation as a physical therapist is not a physician as defined under the Act.5
Similarly, the EMGs and MRI scan reports are insufficient to establish appellant’s claim.
They do not provide a physician’s opinion on the causal relationship between her job factors and
a diagnosed medical condition.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that the condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.6 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and the Office
therefore properly denied her claim for compensation.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
developed an employment-related injury in the performance of duty.

5

A.C., 60 ECAB ___ (Docket No. 08-1453, issued November 18, 2008).

6

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

ORDER
IT IS HEREBY ORDERED THAT the February 9, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 23, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

